Case 20-71228-pmb       Doc 72   Filed 02/05/21 Entered 02/05/21 11:51:03           Desc Main
                                 Document     Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:
                                                    CHAPTER 11
AREU STUDIOS, LLC,
                                                    CASE NO. 20-71228-pmb
         Debtor.
IN RE:
                                                    CHAPTER 11
GOOD DEED 317, LLC,
                                                    CASE NO. 20-71227-pmb
         Debtor.

  NOTICE OF FILING BUDGET IN SUPPORT OF PLANS OF REORGANIZATION

       COME NOW Areu Studios, LLC and Good Deed 317, LLC (collectively, “Debtors”) and

hereby file their budget in support of their Plans of Reorganization attached hereto as Exhibit

“A”.

       RESPECTFULLY SUBMITTED this 5th day of February, 2021.

                                                   JONES & WALDEN LLC

                                                   /s/ Cameron M. McCord
                                                   Cameron M. McCord
                                                   Georgia Bar No. 143065
                                                   Attorney for Debtors
                                                   699 Piedmont Avenue, NE
                                                   Atlanta, Georgia 30308
                                                   (404) 564-9300
                                                   cmccord@joneswalden.com
Case 20-71228-pmb   Doc 72   Filed 02/05/21 Entered 02/05/21 11:51:03   Desc Main
                             Document     Page 2 of 4




                                  Exhibit “A”
  Case 20-71228-pmb         Doc 72     Filed 02/05/21 Entered 02/05/21 11:51:03             Desc Main
                                       Document     Page 3 of 4

Areu Studios/Good Deed 317



   Net Operating Income and Cash Flows

                                                  Year 0       Year 1        Year 2        Year 3
   Revenue
    Existing Stages                                         1,797,170     1,845,742     2,012,709
    Existing Office / Production                            2,461,388     2,537,123     3,135,429
    Revenue Share / Passthrough                               600,000       618,000       636,540
    Additional Services / Other                                80,000        82,000        84,050
   Total Rental Revenue                                     4,938,557     5,082,865     5,868,728
    Reimbursements                                            112,000       115,840       119,814
   Total Revenue                                            5,050,557     5,198,705     5,988,542

   Expenses
    Executive Compensation                                    500,000       500,000             -
    Other Employee Compensation                               300,000       315,000       330,750
    Repairs & Maintenance                                     250,000       258,750       267,806
    Utilities                                                 240,000       249,600       259,584
    Security                                                  320,000       329,600       339,488
    G&A                                                        36,000        37,080        38,192
    Contractors                                               276,000       289,800       304,290
    Travel and Entertainment                                   50,000        51,500        53,045
    Marketing/Promotion/Website                                37,400        38,522        39,678
    Healthcare Expense                                         90,000        94,500        99,225
    Legal and Professional                                    170,000       175,100       180,353
    Real Estate Taxes                                         434,700       452,088       470,172
    Insurance                                                 128,000       131,840       135,795
   Total Expenses                                           2,832,100     2,923,380     2,518,378

   Net Operating Income                                     2,218,457     2,275,325     3,470,164

   Cash Flows
   Debt Proceeds - for Creditors              12,500,000
   Creditor Payment - at Close               (13,761,005)
   TP Krog                                             -    (1,173,559)   (1,173,559)   (1,173,559)
   Creditor and Other Payments - Ongoing               -      (640,574)     (617,949)     (617,949)
   Maintenance Capex                                   -       (88,411)      (88,411)      (88,411)
   First Year Capex on Existing Facilities             -             -             -             -
   New Capex                                           -             -             -             -
   Debt Service                                        -    (1,250,000)   (1,250,000)   (1,611,908)
   New Equity                                  1,261,005       934,086       854,594        21,662
   Debt Draws                                          -             -             -             -
   Net Cash Flows                                      0             -             -             -

   Change in Cash
   Beginning Balance                                   0             0             0             0
   Change in Cash                                                    -             -             -
   Ending Cash Balance                                 0             0             0             0
Case 20-71228-pmb        Doc 72    Filed 02/05/21 Entered 02/05/21 11:51:03              Desc Main
                                   Document     Page 4 of 4

                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                        CHAPTER 11
AREU STUDIOS, LLC,
                                                        CASE NO. 20-71228-pmb
         Debtor.
IN RE:
                                                        CHAPTER 11
GOOD DEED 317, LLC,
                                                        CASE NO. 20-71227-pmb
         Debtor.

                                 CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Notice of Filing
Budget in Support of Plans of Reorganization (the “Notice”) using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of and an accompanying link to
the Notice to the following parties who have appeared in these cases under the
Bankruptcy Court’s Electronic Case Filing Program:

   •   Jonathan S. Adams jonathan.s.adams@usdoj.gov
   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   Michael D. Robl michael@roblgroup.com, lelena@roblgroup.com;
       shannon@roblgroup.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com
   •   John R. Grimes ajames@lefkoff-duncan.com, jgrimes@lefkoff-duncan.com

       This 5th day of February, 2021.

                                                      JONES & WALDEN LLC

                                                      /s/ Cameron M. McCord
                                                      Cameron M. McCord
                                                      Georgia Bar No. 143065
                                                      Attorney for Debtors
                                                      699 Piedmont Avenue, NE
                                                      Atlanta, Georgia 30308
                                                      (404) 564-9300
                                                      cmccord@joneswalden.com
